Exhibit 10.1 DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER. CARUTH HAVEN L.P.,a Delaware limited partnership, as grantor (Borrower) to , as trustee (Trustee) for the benefit of CORNERSTONE OPERATING PARTNERSHIP, LP, as beneficiary, and its successors and assigns (Lender) THE COLLATERAL IS OR INCLUDES FIXTURES This document serves as a fixture filing under the Uniform Commercial Code Borrower’s Federal Identification No.: 26-3650072 Date: As of January , 2009 Location: Dallas, Texas County: Dallas County DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING (this “Mortgage”) is made as of this day of January, 2009, by CARUTH HAVEN L.P.,a Delaware limited partnership, having its principal place of business at c/o Cornerstone Growth & Income REIT, Inc., 1920 Main Street, Suite 400, Irvine, California 92614, as grantor (“Borrower” or “Grantor”), to PETER S. GRAF, having an address at c/o Republic Title of Texas, Inc., 2626 Howell Street, 10th Floor,
